On November 15, 2002, the defendant was sentenced to the following: Count I: Twenty-five (25) years in the Montana Women’s Prison, with Ten (10) years suspended, for the offense of Operation of unlawful Clandestine Laboratory, a felony; Count II: Five (5) years in the Montana Women’s Prison, for the offense of Criminal Possession of Dangerous Drugs (Methamphetamine), a felony; Count III: Commitment of Six (6) months to the Deer Lodge County Jail, for the offense of Criminal Possession of Dangerous Drugs (Marijuana), a misdemeanor; and Count IV: Commitment of Six (6) months to the Deer Lodge County Jail, for the offense of Criminal Possession of Drug Paraphernalia, a misdemeanor. The sentence shall run concurrently. The total sentence is enhanced by an additional Five (5) years in the Montana Women’s Prison; this sentence shall be served consecutively.
On April 1, 2005, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Ed Sheehy. The state was not represented.
*29Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that she understood this and stated that she wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that “the sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (§46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 1st day of April, 2005.
DATED this 13th day of April, 2005.
Chairperson, Hon. Gary L. Day, Member, Hon. John Whelan and Member, Hon. Randal I. Spaulding.